DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim includes two periods, as the last portion of the claim recites “the seventh branch portions. and the eighth branch portions.”  The penultimate period should likely be a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0198318 to Lee.
	Regarding Claim 1, Lee discloses (e.g., Fig. 3 and its corresponding description) a pixel structure, comprising: a substrate 100; a switch element T, located on the substrate; a first electrode (106a–i), comprising: a first trunk portion 106b, a second trunk portion 106c, and a third trunk portion 106a located between the first trunk portion and the second trunk portion; a plurality of first branch portions 106e, connected to the first trunk portion and extending toward the third trunk portion from the first trunk portion; a plurality of second branch portions 106d, connected to the third trunk portion and extending toward the first trunk portion from the third trunk portion, wherein a top of each of the first branch portions faces a top of a corresponding one of the second branch portions (Fig. 3), and a gap exists between the first branch portions and the second branch portions (Fig. 3); a plurality of third branch portions 106f connected to the third trunk portion and extending toward the second trunk portion from the third trunk portion; and a plurality of fourth branch portions 106g, connected to the second trunk portion and extending toward the third trunk portion from the second trunk portion, wherein a top of each of the fourth branch portions faces a top of a corresponding one of the third branch portions (Fig. 3), and a gap exists between the fourth branch portions and the third branch portions (Fig. 3); and a second electrode (108a–h), wherein one of the first electrode and the second electrode is a pixel electrode electrically connected to the switch element (second electrode is pixel electrode, Fig. 3 and paragraph [0044]), and the other of the first electrode and the second electrode is a common electrode (first electrode is common electrode, Fig. 3 and paragraph [0044]), the second electrode 
	Regarding Claim 3, Lee discloses wherein the first electrode further comprises: a first frame portion (106h or 106i) connected to the first trunk portion, the second trunk portion, and the third trunk portion (Fig. 3). 
	Regarding Claim 4, Lee discloses wherein the second electrode further comprises: a second frame portion (108g or 108h), located on outer sides of the fourth trunk portion, the fifth trunk portion, the fifth branch portions, the sixth branch portions, . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 5, Lee does not explicitly disclose wherein the first electrode is the pixel electrode electrically connected to the switch element, and the second electrode is the common electrode (instead, Lee discloses the reverse configuration).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Lee, as a matter of design choice, to reverse the common and pixel electrodes, where such a reversal would achieve predictable results, as the control of the liquid crystal material is based on a voltage difference between the two electrodes, e.g., MPEP § 2144.04(VI), and Applicant has not disclosed that the configuration is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration.

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent Application Publication No. 2016/0077378 to Choi et al.
Regarding Claim 12, Lee does not explicitly disclose wherein one of the first electrode and the second electrode is made of a transparent conductive material, and 
Choi discloses a liquid crystal display, and teaches that the display may be a reflective display by forming one of the electrodes as a transparent electrode and the other as a reflective (opaque) electrode (e.g., paragraph [0025] and Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Lee such that one of the first electrode and the second electrode is made of a transparent conductive material, and the other of the first electrode and the second electrode is made of an opaque conductive material, as taught by Choi, to achieve a reflective display, which ensures visibility of displayed images in a bright environment (e.g., paragraph [0005] of Choi).
Regarding Claim 14, the combination of Lee and Choi would have rendered obvious wherein electrical conductivity of the first electrode and electrical conductivity of the second electrode are different (where the combination teaches different materials and properties for the different electrodes, having different electrical conductivity would have been an obvious corollary). 
Regarding Claim 15, the combination of Lee and Choi would have rendered obvious wherein the electrical conductivity of the second electrode is greater than the electrical conductivity of the first electrode (where, as noted above with respect to Claims 12 and 14, the conductivity of the two electrodes are different based on the different materials, and selecting materials such that the conductivity of the second electrode is greater than the first electrode would have been obvious as a matter of design choice, achieving predictable results with limited configurations of relative .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Choi, in view of U.S. Patent Application Publication No. 2010/0020278 to Fujita et al.
Regarding Claim 13, the combination of Lee and Choi does not explicitly disclose wherein the second electrode is made of the opaque conductive material, the opaque conductive material comprises molybdenum, and a thickness of the second electrode is 500 angstroms to 1000 angstroms.
Fujita discloses a reflective display and electrode arrangement, and teaches molybdenum as a component of the reflective electrode 3, and the thickness of the electrode being about 1030 angstroms (e.g., paragraph [0054] and Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Lee and Choi such that the second electrode is made of the opaque conductive material, the opaque conductive material comprises molybdenum, and a thickness of the second electrode is 500 angstroms to 1000 angstroms, as suggested by Fujita, where Lee and Choi appear silent regarding these further details, and Fujita teaches an appropriate configuration, e.g., MPEP §2144.07.



Allowable Subject Matter
Claims 2 and 6–11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, both US 2013/0329168 (Chung et al., e.g., Figs. 2 and 3) and US 2005/0206824 (Son et al., e.g., Figs. 12 and 13) teach pixel and common electrodes each with three trunk portions; however, neither Chung nor Son provides sufficient motivation to modify the structure of Lee to include such a third trunk (claimed sixth trunk portion) as part of the second electrode, and the remaining prior art of record similarly fails to provide sufficient motivation or reasoning to achieve the features recited in Claim 2. 
Regarding Claim 6, the prior art of record fails to disclose, and would not have rendered obvious, the combination of features recited in Claims 1 and 6, including a plurality of first light shielding elements, overlapping1 the first electrode and the second electrode; and a plurality of second light shielding elements perpendicular to the first light shielding elements, the second light shielding elements overlapping the first electrode and the second electrode.  For example, US 2017/0242310 (Matsushima, Fig. 10 and paragraph [0084]) teaches a light shielding layer 22 having limited overlap with distal end portions of the electrode branches, where such overlap reduces aperture .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TW 201831972 A by Chiu et al. (cited in Applicant’s May 21, 2020, IDS, a machine translation provided with this Office action) teaches similar structure as the above-applied references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN CROCKETT/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Where “overlapping” is interpreted consistent with the specification to mean substantially fully covering a component of, such that ”overlapping the first electrode and the second electrode” is interpreted to mean “substantially fully covering a component (such as at least one of the trunk or branch portions) of the first electrode and substantially fully covering a component of the second electrode”.